Exhibit 4.2 REGISTRATION RIGHTS AGREEMENT This Securities Purchase Agreement (this “Agreement”) is dated as of February 12, 2009 between Confederate Motors, Inc., a Delaware corporation (f/k/a French Peak Resources Inc., the “Company”), and each purchaser identified on the signature pages hereto (each, including its successors and assigns, a “Purchaser” and collectively the “Purchasers”). RECITALS: WHEREAS, in connection with the Purchase Agreement by and among the parties hereto of even date herewith (the “Purchase Agreement”), the Company has agreed, upon the terms and subject to the conditions set forth in the Purchase Agreement, to issue and sell to each Purchaser shares of the Company’s common stock, $0.001 par value per share (the “Common Stock”); WHEREAS, to induce the Purchasers to execute and deliver the Purchase Agreement, the Company has agreed to provide certain registration rights under the Securities Act of 1933, as amended, and the rules and regulations thereunder, or any similar successor statute (collectively, the “Securities Act”), and applicable state securities laws; NOW, THEREFORE, in consideration of the premises and the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and each of the Purchasers hereby agree as follows: ARTICLE I. DEFINITIONS 1.1Definitions.Capitalized terms used herein and not otherwise defined herein shall have the respective meanings set forth in the Purchase Agreement. As used in this Agreement, the following terms shall have the following meanings: “Additional Effective Date” means each date any Additional Registration Statement is declared effective by the Commission. “Additional Effectiveness Deadline” means the earlier of the date which is (i)in the event that such Additional Registration Statement is not subject to a review by the Commission, one hundred twenty (120)calendar days after such Additional Filing Date or (ii)in the event that such Additional Registration Statement is subject to a review by the Commission, one-hundred and fifty (150)calendar days after such Additional Filing Date. “Additional Filing Date” means the date on which any Additional Registration Statement is filed with the Commission. “Additional Filing Deadline” means if Cutback Shares are required to be included in any Additional Registration Statement, the date that is the later of (i)the date ninety (90)days after the date substantially all of the Registrable Securities registered under the immediately preceding Registration Statement are sold and (ii)the date six (6)months from the Initial Effective Date or the immediately preceding Additional Effective Date, as applicable, or, if earlier than the date determined pursuant to clauses (i)or (ii)above, ninety (90)days from the date the Commission first expressly permits the Company to file the Additional Registration Statement for the applicable Cutback Securities.If an Additional Filing Deadline would otherwise occur during an Allowable Grace Period, it shall be extended to the first Trading Day after the end of that Allowable Grace Period. “Additional Registrable Securities” means (i)any Cutback Shares not previously included on a Registration Statement and (ii)any capital stock of the Company issued or issuable with respect to securities that are then Registrable Securities, as a result of any stock split, stock dividend, recapitalization, exchange or similar event or otherwise. “Additional Registration Statement” means a registration statement or registration statements of the Company filed under the Securities Act covering any Additional Registrable Securities. “Additional Required Registration Amount” means any Cutback Shares not previously included on a Registration Statement, all subject to adjustment as provided in Section2(f). “Agent Warrants” means the warrant issued to CalibraX Capital Advisors, LLC as placement agent or other registered broker-dealers with respect to Common Stock placed in connection with the Offering. “Business Day” means any day except any Saturday, any Sunday, any day which is a federal legal holiday in the United States or any day on which banking institutions in the State of New York are authorized or required by law or other governmental action to close. “Closing Date” shall have the meaning set forth in the Purchase Agreement. “Common Stock” shall mean common stock, par value $0.001 per share, of the Company. “Cutback Shares” means any of the Initial Required Registration Amount (without regard to clause (II) in the definition thereof) of Registrable Securities not included in all Registration Statements previously declared effective hereunder as a result of a limitation on the maximum number of shares of Common Stock of the Company permitted to be registered by the staff of the Commission pursuant to Rule “Debentures” means the 5% Convertible Debentures of the Company. 2 “Effective Date” means the Initial Effective Date and any Additional Effective Date, as applicable. “Effectiveness Deadline” means the Initial Effectiveness Deadline and any Additional Effectiveness Deadline, as applicable. “Filing Date” means the Initial Filing Date and any Additional Filing Date, as applicable. “Filing Deadline” means the Initial Filing Deadline and any Additional Filing Deadline, as applicable. “Filing Requirement” shall mean that the Company has filed all required reports under Section13 or 15(d) of the Exchange Act during the preceding 12 months period, other than Form 8-K reports. “Initial Effective Date” means the date the Initial Registration Statement has been declared effective by the Commission. “Initial Effectiveness Deadline” means the earlier of the date which is (i)in the event that the Initial Registration Statement is not subject to a review by the Commission, one-hundred and twenty (120)calendar days after the Initial Filing Deadline or (ii)in the event that the Initial Registration Statement is subject to a review by the Commission, one-hundred and fifty (150)calendar days after the Initial Filing Deadline. “Initial Filing Date” means the date the Initial Registration Statement has been filed with the Commission. “Initial Filing Deadline” means the date that is 45 days after the Initial Closing. “Initial Registrable Securities” means (i)the shares of Common Stock sold under the Purchase Agreement to Purchasers, (ii)the shares of Common Stock issued upon conversion of the Debentures (but only to the extent that such conversion occurs at the Initial Closing), (iii) shares of Common Stock underlying the Agent Warrants, and (iv)any capital stock of the Company issued or issuable with respect to the Common Stock referred to in clauses (i), (ii), or (iii) of this definition (to the extent that such shares of Common Stock are then Registrable Securities). “Initial Registration Statement” means a registration statement or registration statements of the Company filed under the Securities Act covering the Initial Registrable Securities. “Initial Required Registration Amount” means the lesser of (I)the sum, without duplication, of (a), (b) and (c), where (a)is the number of shares of Common Stock sold under the Purchase Agreement to Purchasers, (b)is the number of shares of Common Stock issued upon conversion of the Debentures (to the extent that such conversion occurs at the Initial Closing), and (c) is the number of shares of Common Stock underlying the Agent Warrants, and (II) such other amount as may be required by the 3 staff of the Commission pursuant to Rule 415 with any cutback applied pro rata to all holders of Registrable Securities. “Non-Affiliate”, as of particular date, means a Person who is not then an "affiliate" of the Company, as such term is used in Rule 144, and who has not been such an affiliate during the then immediately preceding 90 days. “Purchaser” means a Purchaser or any transferee or assignee thereof to whom a Purchaser assigns its rights as a holder of Registrable Securities under this Agreement and who agrees to become bound by the provisions of this Agreement in accordance with Section 9.1 and any transferee or assignee thereof to whom a transferee or assignee assigns its rights as a holder of Registrable Securities under this Agreement and who agrees to become bound by the provisions of this Agreement in accordance with Section 9.1.For purposes of this Agreement each holder of a Debenture that converts into shares of Common Stock at the Initial Closing shall be treated as a “Purchaser”. “register,” “registered,” and “registration” refer to a registration effected by preparing and filing one or more Registration Statements (as defined below) in compliance with the Securities Act and pursuant to Rule 415 and the declaration or ordering of effectiveness of such Registration Statement(s) by the Commission. “Registration Period” shall have the meaning ascribed to such term in Section 3.1(a). “Registrable Securities” means the Initial Registrable Securities and the Additional Registrable Securities; provided, however, that a Security shall cease to be a Registrable Security upon the earliest to occur of the following: (i)a Registration Statement registering such Security under the Securities Act has been declared or becomes effective and such security has been sold or otherwise transferred by the holder thereof pursuant to and in a manner contemplated by such effective Registration Statement, (ii)such Security is sold pursuant to Rule 144 under circumstances in which any legend borne by such Security relating to restrictions on transferability thereof, under the Securities Act or otherwise, is removed by the Company, (iii)such Security is eligible to be sold pursuant to Rule 144 without condition or restriction, or (iv)such Security shall cease to be outstanding. “Registration Statement” means the Initial Registration Statement and any Additional
